Citation Nr: 1343431	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-05 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983, with subsequent service in the Army National Guard.   

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in a September 2009 rating decision; the Veteran did not appeal the decision and new and material evidence was not received within the appeal period.

2.  The evidence received subsequent to the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2009 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence to reopen the claim of entitlement to service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for a psychiatric disorder was denied in a September 2009 rating decision in part because the evidence did not show a confirmed diagnosis of posttraumatic stress disorder.  The Veteran was notified of this decision but did not appeal the decision and new and material evidence was not received within the appeal period.  See 38 C.F.R. § 3.156(b).  Thus, the September 2009 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

The evidence received after the September 2009 decision includes a June 201 VA treatment record revealing a diagnosis of PTSD.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, reopening of the claim is in order.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying claim is addressed further in the remand section.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for service connection for PTSD is granted.



REMAND

Additional development is required to obtain all outstanding records pertaining to the claim as the record indicates that there are outstanding VA treatment records, which have not been associated with the record.  This must be done on remand.  

In addition, as the previously denied claim of service connection for PTSD has been reopened, the Board will characterize the claim more broadly as a claim for a psychiatric disability given the diagnoses and symptoms evident in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the issues on appeal, to include VA treatment records dated prior to December 9, 2006, and from December 10, 2009.  

2.  Undertake any other indicated development.

3.  Thereafter, readjudicate the reopened claim of service connection for a psychiatric disability on the merits.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


